DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted October 5, 2021, has been received.  The amendment of claim 1, 8, and 9; and addition of new claims 11-13, is acknowledged.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a pressure chamber, a piezoelectric element row, a protection portion, and a flow path substrate.
The cited art, U.S. Patent Pub. 2018/0154652 (“Yazaki”), discloses a similar liquid discharge head also having a pressure chamber, a piezoelectric element row, a protection portion, and a flow path substrate.  However, the cited art does not appear to explicitly disclose or suggest a flow path substrate in which a liquid chamber, a plurality of supply paths, and a plurality of communication flow paths are provided, wherein each of the plurality of supply paths connects between the liquid chamber and one edge of a pressure chamber of the plurality of pressure chambers in an intersecting direction, each of the communication flow paths connects between a nozzle and the other edge of the pressure chamber of the plurality of pressure chambers in the intersecting direction, the intersecting direction intersects the predetermined direction, and a protection portion wherein in regard to a first portion of the protection portion and a second portion of the protection portion having a position different from the first portion in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERICA S LIN/Primary Examiner, Art Unit 2853